Title: To Thomas Jefferson from John Montgomery, 8 January 1781
From: Montgomery, John
To: Jefferson, Thomas



Sir
New Orleans January 8th. 1781.

This is to Represent the distressed situation of Fort Jefferson and the impossibility of mentaining said Post without some Speedy relief.
First the Inhabitants in General are leaving the Settlement for  want of Subsistance, and continually Harrassed by an Unmerciful Enemy, the Loss of their Corn and Stock and we not being able to support those Adventurers by Reason of our Credit being so far Reduced for want of Funds.
Secondly the certainty of our Soldiers deserting as numbers has already for want of provisions. &c. &c.
Thirdly Experience fully Shews me that if the late Attack had held a few days longer, all our Stores and Amunition must fall into the hands of the Enemy. By reason we had nothing but Corn in the Garrison and no more then what would support Us for Six days longer, it was impossible for us to Repulse the Enemy, their Force being Superior to Ours if they w[ere] certain of our Situation. We being above half a mile from the Missisippi and that thorough a Thick Wood Except where the Channel Run when the Missisippi was high, it’s well known the impossibility of Transporting Provisions that way to the Fort in time of an Invasion. All these Reasons are Evident to every Person. The different advices Received of this place Minaced with Attacks from different Quarters and Nations and the long time we have had no advice from Government makes me represent to You the inavoidable Loss that must happen to this place if continued as it now is and the great loss to Government not only of this place with the Stores but all the Illinois Country was this Post to Fall. I further think it highly necessary that this Post may be removed to Some place where an Open Communication may be kept up with the Misissippi or to remove all the State Stores Amunition &c. with the Troops where they can be provided for, They Establishing a Settlement agreeable to their intention, as the Situation of this can no ways answer having no Communication with the Missisippi for better then half a Mile for one half the Year. The Bearer hereof Capt. Robison can inform You the Particulars, and had it not been for the Assistance of Mr. Oliver Pollock with whom I am now present, we must undoubtedly evacuate that Post. He well knowing that Government having to heart the Setling a place of so much Consequence and from those good principles he hath always Shewn, Sent us Relief from time to time both Amunition and Goods in our Greatest distresses until he has Sent his All, and is Still Striving to send Us further Supplies. I am fully Convinced it will not be in his Power to send further Supplies without further Relief. I am in hopes You will take the Speediest Method of sending him Remittances or Providing a Fund for our future Relief, as I can See No other Method for the Preservation of the Illinois Country. Pray Excuse me for takeing Such Libertys,  it being the true State of our Situation and in Colonel Clarks absence I think it my duty. I am Sir With Respect Your Excellencies most obt Humble Servant,

Jno. Montgomery

